Title: To Thomas Jefferson from William Roberts, 24 July 1803
From: Roberts, William
To: Jefferson, Thomas


          
            Charlottesville 24 July 1803
          
          William Roberts lately from Norfolk, taking an Excursion with his Sister Mrs. Taylor and presuming on the honour of having been introduced to Mr. Jefferson almost an age ago in London, by Hector St. John Author of “Letters by an American Farmer”; intended to take the liberty this morning of expressing the singular gratification he should derive from a view of the Residence of Mr Jefferson, and from an opportunity of renewing his respectful remembrance. They heedlessly passed the entrance and proceeded down the Mountain until fatigue rendered it too late to return, but with his permission, they will visit Monticello to morrow or the following morning.
         